DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7 and 13 recite a first advertising data associated with a first brand from a first remote data store, the first advertising data having a first format; retrieving, by the first server, a second advertising data associated with a second brand from a second remote data store, the second advertising data having a second format; retrieving, by the first server, a first publishing data associated with a first brand from a third remote data store, the first advertising data having a third format; retrieving, by the first server, a second publishing data associated with a second brand from a fourth remote data store, the second advertising data having a fourth format. These limitations are vague because it is unclear how the first data has 2 formats and the second data has 2 formats. In order to advance prosecution on the merits, the limitations have been interpreted by the examiner to mean: a first publishing data associated with a first brand from a third remote data store, the first publishing data having a third format; retrieving, by the first server, a second publishing data associated with a second brand from a fourth remote data store, the second publishing data having a fourth format.
Any claim not specifically referenced above is rejected as incorporating the deficiencies of the claim upon which it depends.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (US20180158103, hereinafter Dasgupta) in view of Kassko et al. (US20140200988, hereinafter Kassko).

Regarding claims 1, 4, 6-7, 10, 12-13, 16 and 18, Dasgupta discloses a method for providing automated advertisement content management, comprising: 
retrieving, by a first server, a first advertising data associated with a first brand from a first remote data store (see Dasgupta, at least at [0017]-[0019], [0023], Figs. 1-4 and other related text); 
retrieving, by the first server, a second advertising data associated with a second brand from a second remote data store (see Dasgupta, at least at [0017]-[0019], [0021]-[0023], Figs. 1-4 and other related text); 
retrieving, by the first server, a first publishing data associated with a first brand from a third remote data store (see Dasgupta, at least at [0023], and other related text), (see Dasgupta, at least at [0023], and other related text); and
retrieving, by the first server, a second publishing data associated with a second brand from a fourth remote data store (see Dasgupta, at least at [0023], and other related text); and
automatically tagging, by the first server, the first advertising data, second advertising data, first publishing data, and second publishing data with a marketing campaign tag (the information is correlated to the specific campaign, which must include an identifier/tag in the storage i.e., when registered, see Dasgupta, at least at [0018], [0035]-[0038], Figs. 2-3, and other related text).
Dasgupta does not specifically disclose the data having different formats; or
automatically reporting the first advertising data, second advertising data, first publishing data, and second publishing data.
In an analogous art relating to a system for managing content, Kassko discloses data having different formats (see Kassko, at least at [0024]-[0028], [0033]-[0034], [0121]-[0122], and other related text); and
automatically reporting the first advertising data, second advertising data, first publishing data, and second publishing data to one or more users associated with roles with permission to access information associated with the marketing campaign (see Kassko, at least at [0024]-[0028], [0033]-[0034], [0056], [0061], [0121]-[0122], and other related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Dasgupta to include the limitations as taught by Kassko for the advantage of more robustly and efficiently managing content.
Regarding claims 2, 8 and 14, Dasgupta in view of Kassko discloses wherein the publishing data and advertising data retrieved from different data stores is associated with the marketing campaign and reported to users associated with an advertising role and users associated with a publishing role, wherein the users associated with an advertising role and users associated with a publishing role each have an account with the first server (vendors/merchants, etc., see Dasgupta, at least at [0017]-[0019], [0021]-[0023], [0035]-[0038], Figs. 2-3 and other related text; see at least at [0024]-[0028], [0033]-[0034], [0056], [0061], and other related text).
Regarding claims 3, 9 and 15, Dasgupta in view of Kassko discloses wherein reporting includes providing a dashboard through a remote device, the dashboard built from a template provided by the first server, the dashboard automatically populated with data from two or more of the first remote data store, the second remote data store, the third remote data store, and the fourth remote data store (See Kassko, Figs. 8-9, and related text).
Regarding claims 5, 11 and 17, Dasgupta in view of Kassko discloses wherein an application program interface (API) is installed in two or more of the first remote data store, the second remote data store, the third remote data store, and the fourth remote data store, the API automatically formatting data at the respective remote data store and transmitting the formatted data to the first server (see Kassko, at least at [0121]-[0122], and other related text).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421                                                                                                                                                                                            8